DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-18 of U.S. Patent No. US 11216102 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to a re-arrangement of the claim. Specifically, the “non-transparent surface layer” is only recited later in the ‘941 app but nevertheless still occupies the same position in the display device. For dependent claim 15 of the ‘941 application, reference is made to claim 1 for the elements of the interactive display device where independent claim 15 of the ‘102 patent reads on every element.
US 11216102 B2
App No. 17567941
1. An interactive display device having a frameless outer perimeter, a top surface, and a bottom surface, the device comprising: 
a non-transparent surface layer; 
a touch sensor layer arranged beneath the non-transparent surface layer; 
a light layer comprising a plurality of light elements that extend to the outer perimeter of the interactive display device and are configured to render digital information; 
a substantially transparent insulation layer arranged between the touch sensor and light layers, wherein the insulation layer is a solid layer having no apertures; 
a microcontroller having a processor configured to execute computer-executable instructions, a memory storing the computer-executable instructions, and a wireless transceiver circuit in communication with the processor; and 
a support layer arranged beneath the light layer and forming the bottom surface of the device, the support layer providing rigidity to the device and supporting the microcontroller thereon, 
wherein the light layer is not visible beneath the non-transparent surface layer when the light layer is inactive, and wherein the touch sensor layer comprises a conductive material sandwiched between a top surface of the insulation layer and a bottom surface of the non-transparent surface layer.
1. An interactive display device having a frameless outer perimeter, a top surface, and a bottom surface, the device comprising: 
a touch sensor layer; 
a light layer comprising a plurality of light elements that extend to the outer perimeter of the interactive display device and are configured to render digital information; 
a substantially transparent insulation layer arranged between the touch sensor and light layers, wherein the insulation layer is a solid layer having no apertures; 
a microcontroller having a processor configured to execute computer-executable instructions, a memory storing the computer-executable instructions, and a wireless transceiver circuit in communication with the processor; and 
a support layer arranged beneath the light layer and forming the bottom surface of the device, the support layer providing rigidity to the device and supporting the microcontroller thereon, 
wherein the touch sensor layer comprises a conductive material arranged on a top surface of the insulation layer, wherein the device is configured to be positioned directly beneath a bottom surface of a non-transparent surface layer such that the light layer is not visible beneath the non-transparent surface layer when the light layer is inactive.
8. The device of claim 1, further comprising a non-transparent surface layer, wherein the layers of the device are not visible beneath the non-transparent surface layer when the light layer is inactive.
2. The device of claim 1, wherein the support layer comprises a recess configured to accommodate the microcontroller.
2. The device of claim 1, wherein the support layer comprises a recess configured to accommodate the microcontroller.
3. The device of claim 1, wherein the processor of the microcontroller is configured to receive signals related to a touch position on the top surface of the device and generate responsive output signals corresponding to the digital information to be rendered on the light layer.
3. The device of claim 1, wherein the processor of the microcontroller is configured to receive signals related to a touch position on the top surface of the device and generate responsive output signals corresponding to the digital information to be rendered on the light layer.
4. The device of claim 3, wherein the wireless transceiver circuit is for receiving and transmitting wireless communication signals via a wireless network, wherein the wireless communication signals comprise the digital information to be rendered on the light layer.
4. The device of claim 3, wherein the wireless transceiver circuit is for receiving and transmitting wireless communication signals via a wireless network, wherein the wireless communication signals comprise the digital information to be rendered on the light layer.
5. The device of claim 1, wherein the plurality of light elements are arranged in a grid and are selected from the group consisting of LED, OLED, and fiber optic lighting.
5. The device of claim 1, wherein the plurality of light elements are arranged in a grid and are selected from the group consisting of LED, OLED, and fiber optic lighting.
6. The device of claim 5, wherein each of the plurality of light elements is independently powered.
6. The device of claim 5, wherein each of the plurality of light elements is independently powered.
7. The device of claim 6, wherein each of the plurality of light elements is a red-green-blue light emitting diode (RGB LED) or red-green-blue-white light emitting diode (RGBW LED).
7. The device of claim 6, wherein each of the plurality of light elements is a red-green-blue light emitting diode (RGB LED) or red-green-blue-white light emitting diode (RGBW LED).
9. The device of claim 1, wherein the touch sensor layer comprises: a capacitive touch sensor configured to generate an input signal related to a touch position on the touch sensor layer; and an electronic input-output control system configured to receive the input signal and generate a responsive output signal receivable by the processor.
9. The device of claim 1, wherein the touch sensor layer comprises: a capacitive touch sensor configured to generate an input signal related to a touch position on the touch sensor layer; and an electronic input-output control system configured to receive the input signal and generate a responsive output signal receivable by the processor.
10. The device of claim 9, wherein the capacitive touch sensor layer comprises: a plurality of electrodes electrically coupled to the conductive material and spaced apart at predetermined intervals, wherein the conductive material comprises at least one of metal nanowires or traces arranged in an x-y grid.
10. The device of claim 9, wherein the capacitive touch sensor layer comprises: a plurality of electrodes electrically coupled to the conductive material and spaced apart at predetermined intervals, 28Attorney Reference: PT21-001 CON (3875965.v1) wherein the conductive material comprises at least one of metal nanowires or traces arranged in an x-y grid.
11. The device of claim 1, wherein the insulation layer comprises a lens positioned above each of the plurality of light elements, wherein the lenses are formed as recesses or protrusions in the insulation layer and focus or diffuse light from the light elements.
11. The device of claim 1, wherein the insulation layer comprises a lens positioned above each of the plurality of light elements, wherein the lenses are formed as recesses or protrusions in the insulation layer and focus or diffuse light from the light elements.
12. The device of claim 1, wherein the plurality of light elements are arranged in a grid having a pitch of 1 mm to 5 mm, and wherein a thickness of the insulation layer is equal to or greater than 0.5× the pitch of the grid.
12. The device of claim 1, wherein the plurality of light elements are arranged in a grid having a pitch of 1mm to 5mm, and wherein a thickness of the insulation layer is equal to or greater than 0.5x the pitch of the grid.
13. A piece of furniture having the device of claim 1 embedded on a surface thereof, wherein the sensor layer is arranged below and bonded to a non-transparent surface veneer of the piece of furniture such that the device blends with the surface when the light layer is inactive.
13. A piece of furniture having the device of claim 1 embedded on a surface thereof, wherein the sensor layer is arranged below and bonded to a non-transparent surface veneer of the piece of furniture such that the device blends with the surface when the light layer is inactive.
14. A wall, floor, or door having the device of claim 1 embedded therein, wherein the sensor layer is arranged below and bonded to a non-transparent surface constituting at least a portion of the wall, floor, or door such that the device blends with the surface when the light layer is inactive.
14. A wall, floor, or door having the device of claim 1 embedded therein, wherein the sensor layer is arranged below and bonded to a non-transparent surface constituting at least a portion of the wall, floor, or door such that the device blends with the surface when the light layer is inactive.
15. A method for providing digital information on a non-transparent surface, the method comprising: 
positioning an interactive display device below the non-transparent surface, the interactive display having a frameless outer perimeter and comprising: 
a substantially transparent insulation layer having no apertures, a touch sensor layer comprising a conductive material sandwiched between a top surface of the insulation layer and a bottom surface of the non-transparent surface layer, a light layer comprising a plurality of light elements that extend to the outer perimeter of the interactive display device and are configured to render the digital information, the light layer arranged directly below the insulation layer, a microcontroller having a processor configured to execute computer-executable instructions, a memory storing the computer-executable instructions, and a wireless transceiver circuit in communication with the processor, and a support layer arranged beneath the light layer and forming a bottom surface of the device, the support layer providing rigidity to the device and comprising a recess configured to accommodate the microcontroller, 
providing the digital information responsive to a touch contact on the non-transparent surface at a position over the touch sensor layer of the device, 
wherein the processor of the microcontroller is configured to receive signals related to the position and generate responsive output signals corresponding to the digital information to be rendered on the light layer.
15. A method for providing digital information on a non-transparent surface, the method comprising: 
positioning a touch sensor layer of the interactive display device of Claim 1 below the non-transparent surface; and 
providing the digital information responsive to a touch contact on the non-transparent surface at a position over the touch sensor layer of the device, 
wherein the processor of the microcontroller is configured to receive signals related to the position and generate29Attorney Reference: PT21-001 CON (3875965.v1) responsive output signals corresponding to the digital information to be rendered on the light layer.
16. The method of claim 15, wherein the wireless transceiver circuit is for receiving and transmitting wireless communication signals via a wireless network, wherein the wireless communication signals comprise the digital information to be rendered on the light layer.
16. The method of claim 15, wherein the wireless transceiver circuit is for receiving and transmitting wireless communication signals via a wireless network, wherein the wireless communication signals comprise the digital information to be rendered on the light layer.
17. The method of claim 15, wherein the digital information is any of an image, a text, a light, a pattern, or a combination thereof.
17. The method of claim 15, wherein the digital information is any of an image, a text, a light, a pattern, or a combination thereof.
18. The method of claim 15, wherein the non-transparent surface is part of a piece of furniture, a wall, a floor, a door, a motor vehicle, a transit vehicle, or a decorative element.
18. The method of claim 15, wherein the non-transparent surface is part of a piece of furniture, a wall, a floor, a door, a motor vehicle, a transit vehicle, or a decorative element.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692